Citation Nr: 1021205	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  04-11 134	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right hand 
disorder, to include as secondary to a service-connected burn 
scar of the right forearm.  

2.  Entitlement to service connection for a right shoulder 
disorder, to include as secondary to a service-connected burn 
scar of the right forearm.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from May 1943 to December 1945 
with additional service in the Naval Reserve.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2003 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  

In January 2008, the Veteran appeared before the undersigned 
Veterans Law Judge in a hearing in Washington D.C. to present 
testimony on the issue on appeal.  The hearing transcript has 
been associated with the claims file.

In February 2008, the Board denied service connection for 
arthritis of the right hand and shoulder, to include as 
secondary to a service-connected burn scar of the right 
forearm.  The Veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In November 2009, the 
Court vacated the Board's February 2008 decision and remanded 
the matter.  

When the case was previously before the Board, in February 
2008, the issues were characterized as entitlement to service 
connection for arthritis of the right hand, to include as 
secondary to a service connected burn scar, right forearm; 
and, entitlement to service connection for arthritis of the 
right shoulder, to include as secondary to a service 
connected burn scar, right forearm.  However, the Veteran was 
claiming service connection for neuropathy as well as 
arthritis and the Board addressed this claim.  The Court also 
discussed this aspect of the claim.  Consequently, in this 
remand, the Board has broadened the issues to "disorder" in 
order to cover the neuropathy claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During his January 2008 hearing, the Veteran testified that 
he was injured when his ship rolled and threw his whole body 
against hot copper tubing.  He stated that was when he hurt 
his shoulder, as well as sustained a forearm burn.  The 
Board, in its February 2008 decision found this testimony to 
be competent and credible.  However, there is an April 2007 
medical opinion to the effect that the Veteran's right 
shoulder arthritis was not a result of the burn injury to the 
right hand because there was no complaint or treatment of the 
shoulder injury during active duty.  The Court found that the 
examination was inadequate because it had been conceded that 
the Veteran did injure his shoulder in service.  

Consequently, the Court vacated the Board's decision and 
remanded the matter for another medical examination and 
opinion, which acknowledges that the Veteran's report of a 
shoulder injury is competent and credible.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The agency or original jurisdiction 
(AOJ) should schedule the Veteran for 
an orthopedic examination of his right 
upper extremity.  The claims folder 
should be made available to the 
examiner for review and the examiner's 
report should indicate that the file 
was reviewed.  Any X-rays or other 
tests or studies needed to respond to 
the following questions should be done.  
The examiner should respond to the 
following questions with complete 
explanations.  

a.  What are the correct diagnoses for 
the Veteran's right shoulder and right 
hand disorders?  

b.  Are the current findings, including 
imaging studies, consistent with injury 
in June 1972?  Please explain?  

c.  Considering that the Veteran's 
report of a right shoulder injury at 
the time of the right forearm burn, in 
June 1972, is competent and credible, 
is it at least as likely as not that 
the current right shoulder and right 
hand disorders are due to a blow to the 
shoulder at that time?  Please explain.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.  

d.  Is it at least as likely as not 
that current right shoulder and hand 
disorders are due to or the result of 
the burn of the right forearm sustained 
in June 1972?  Please explain.  

2.  The AOJ should schedule the Veteran 
for a neurologic examination of his 
right upper extremity.  The claims 
folder should be made available to the 
examiner for review and the examiner's 
report should indicate that the file 
was reviewed.  Any tests or studies 
needed to respond to the following 
questions should be done.  The examiner 
should respond to the following 
questions with complete explanations.  

a.  What is the correct diagnosis for 
any right upper extremity neurologic 
disorder the Veteran may currently 
have?  

b.  Are the current findings consistent 
with injury in June 1972?  Please 
explain?  

c.  Considering that the Veteran's 
report of a right shoulder injury at 
the time of the right forearm burn, in 
June 1972, is competent and credible, 
is it at least as likely as not that 
any current right upper extremity 
neurologic disorder is due to a blow to 
the shoulder at that time?  Please 
explain.  

d.  Is it at least as likely as not 
that any current right upper extremity 
neurologic disorder is due to or the 
result of the burn of the right forearm 
sustained in June 1972?  Please 
explain.  

3.  Thereafter, the RO should readjudicate 
this claim in light of any evidence added 
to the record.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



